                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                               Case No. 20-20034

                                                                      Chapter 11

                 Debtor.                                              Hon. Daniel Opperman
                       SECOND INTERIM ORDER:
    AUTHORIZING (A) DEBTOR'S USE OF CASH COLLATERAL; (B) ADEQUATE
       PROTECTION PURSUANT TO 11 U.S.C. §§ 105, 361 AND 363; AND (C)
    PRELIMINARY AND FINAL HEARINGS PURSUANT TO F. R. BANKR. P. 40011

        This matter having come before the Court upon the Debtor's First Day Motion for Entry of

Interim and Final Orders Authorizing (A) Debtor's Use of Cash Collateral; (B) Adequate

Protection Pursuant to 11 U.S.C. §§ 105, 361 and 363; and (C)Preliminary and Final Hearings

Pursuant to F.R. Bankr. P. 4001 ("Cash Collateral Motion") filed January 10, 2020 [Doc. 5]; the

initial hearing on the motion having been held by the Court on January 14, 2020 ("Interim

Hearing"); due and appropriate notice of the Cash Collateral Motion and the Interim Hearing

having been served by the Debtor in accordance with F. R. Bankr. P. 4001(c) on: (i) Fifth Third

Bank, National Association (“Fifth Third Bank”), (ii) Mercantile Bank, (iii) the Office of the U.S.

States Trustee, (iv) the holders of the largest 20 unsecured claims against the Debtor, and (v) all

parties who have requested notice or filed appearances in this case as of the date of the Cash

Collateral Motion ("Notice Parties"); the Court having entered the Interim Order: Authorizing (A)

Debtor's Use of Cash Collateral; (B) Adequate Protection Pursuant to 11 U.S.C. §§ 105, 361 and

363; and (C)Preliminary and Final Hearings Pursuant to F.R. Bankr. P. 4001 [Doc. 28] (the “First



1
         Capitalized terms not otherwise defined in this Order have the same meaning ascribed to them in the Cash
Collateral Motion.

                                                        1
    20-20034-dob       Doc 69       Filed 03/18/20        Entered 03/18/20 11:15:26             Page 1 of 13
Interim Order”); the Debtor, the Official Committee of Unsecured Creditors (the “Committee”),

and the Secured Creditors (collectively the “Stipulation Parties”) having stipulated to entry (the

“Stipulation”) of this Second Interim Order: Authorizing (A) Debtor's Use of Cash Collateral; (B)

Adequate Protection Pursuant to 11 U.S.C. §§ 105, 361 and 363; and (C)Preliminary and Final

Hearings Pursuant to F.R. Bankr. P. 4001 (the “Second Interim Order”); the Court having

reviewed the Stipulation, and finding good and sufficient causes appearing therefor:

       THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

        1.      The Court has jurisdiction over this proceeding and the parties affected hereby

 pursuant to 28 U.S.C. §§ 157(b) and 1334. This is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2), and venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.      The Notice of this Cash Collateral Motion and the relief requested thereby

 constitutes due and sufficient notice under the circumstances and complies with F.R. Bankr. P.

 4001(c) and Local Bankruptcy Rule 4001-2 (E.D.M.).

        3.      Sufficient causes exist for immediate entry of this Second Interim Order as

 permitted by F.R. Bankr. P. 4001(b)(2) and (c)(2).

        4.      The Committee has been formed and has informally objected to the continued use

 of cash collateral, which informal objection has been resolved with the Stipulation, by which the

 Stipulation Parties agree to entry of this Second Interim Order.

        5.      No other party appearing in the case has filed or made an objection to the Cash

 Collateral Motion or the entry of this Second Interim Order, or if any objections have been filed

 or made, such objections are overruled by the entry of this Second Interim Order.

        6.      The Debtor acknowledges the prepetition liens of Fifth Third and Mercantile Bank



                                                2
 20-20034-dob       Doc 69    Filed 03/18/20     Entered 03/18/20 11:15:26        Page 2 of 13
 (the “Prepetition Liens”) are (a) valid, binding, perfected, duly recorded, and enforceable liens

 on, and security interests in, all of Debtor’s right, title, and interest in, and to, the collateral

 described in the Prepetition Liens, and (b) not subject to, pursuant to the Bankruptcy Code or

 other applicable law, avoidance, disallowance, reduction, recharacterization, recovery,

 subordination (whether equitable, contractual, or otherwise), attachment, offset, recoupment,

 counterclaim, defense, “claim” (as defined in the Bankruptcy Code), impairment, or any other

 challenge of any kind by any person or entity. Debtor releases and waives, for itself and its estate,

 any right to challenge or contest in any way the scope, extent, perfection, priority, validity, non-

 avoidability, or enforceability of the Prepetition Liens. The Prepetition Liens were granted by

 Debtor for fair consideration and reasonably equivalent value, and were granted in consideration

 of the making and/or continued making of loans, commitments, and/or other financial

 accommodations to Debtor.

        7.      The acknowledgements, representations, warranties, agreements, and findings

 made in paragraph 6 of this Second Interim Order and in paragraph 5 of the First Interim Order

 shall not be binding on the Committee. The Committee shall have through forty-five (45) days

 after Fifth Third Bank files its proof of claim in the above-captioned bankruptcy case to complete

 its review of, and file any objection to, the claim of and/or the extent of Fifth Third Bank’s liens

 in any pre-petition collateral. The Committee shall have until the effective date of any plan of

 reorganization or liquidation to object to the claim of and/or the extent, validity, and perfection

 of Mercantile Bank’s liens in any pre-petition collateral.

      Based upon the foregoing, after due and deliberate consideration, and there appearing to be

good and just cause therefore,

IT IS ORDERED:



                                                  3
 20-20034-dob       Doc 69       Filed 03/18/20    Entered 03/18/20 11:15:26         Page 3 of 13
         8.    Motion Granted. The use of cash collateral is granted on an interim basis. If no

 objections are filed by the date set forth in paragraph 27 of this Second Interim Order, this Second

 Interim Order shall be continued on an interim basis through the budgeted period as provided in

 the budget filed with this Court (“Cash Collateral Period”) at docket no. 27 (the “Budget”), unless

 otherwise ordered by the Court. The Debtor shall file a replacement budget no less than fourteen

 (14) days before the expiration of the Budget. If no objections to the replacement budget have

 been filed at least seven (7) days before the expiration of the Budget, then the replacement budget

 shall become the “Second Interim Budget” and this Second Interim Order and the Cash Collateral

 Period shall be further extended for an additional 120 day period and as provided in the Second

 Interim Budget, without further Court order, pursuant to the consent of the Stipulation Parties.

         9.    Authorization to Use Cash Collateral. The Debtor is authorized to use Cash

Collateral under the terms set forth in this Second Interim Order retroactive to the Petition Date in

order to avoid immediate and irreparable harm. Without the written approval of the Secured

Creditors and the Committee or the approval of this Court, Cash Collateral shall only be used for:

(i) working capital; (ii) other general corporate purposes of the Debtor; (iii) the satisfaction of the

costs and expenses of administering the Chapter 11 Case, including, without limitation, payment

of any prepetition obligations that are necessary to preserve the value of the Debtor’s estates to the

extent approved by the Court; and (iv) adequate protection payments required by this Order in

paragraph 11 below, and for no other purpose.

         10.   Budget Modifications. The Budget or the Second Interim Budget, as the case

 may be, may be modified and amended by the Debtor at any time after this Second Interim

 Order becomes a final order, subject to the consent of the Secured Creditors and the

 Committee. The Debtor may file a subsequent motion for use of Cash Collateral if the



                                                  4
 20-20034-dob        Doc 69     Filed 03/18/20      Entered 03/18/20 11:15:26         Page 4 of 13
 Stipulation Parties are unable to agree on a modified Budget. If any party files an objection to

 any modified Budget in a subsequent motion for use of cash collateral, the Debtor may continue

 to use Cash Collateral under the terms of this Order until the objection has been resolved. Any

 modified budgets shall be filed on the docket in the above-captioned case and shall, after a

 seven-day notice and objection period, become the applicable Budget for the succeeding budget

 period.

           11.   Adequate Protection. The Debtor is authorized and directed to pay Fifth Third

Bank adequate protection in the amount of $2,500 per month, which shall be applied first toward

interest. To the extent the adequate protection payment is greater than the interest due on the Fifth

Third Indebtedness, the difference shall be applied to principal. To the extent the Fifth Third

Indebtedness, if subsequently validated, is determined to be less than fully secured under § 506(b)

of the Bankruptcy Code, the Debtor or Committee, as applicable, may seek to have some or all

payments recharacterized as principal payments.

       The Debtor is further authorized and directed to pay Mercantile Bank adequate protection

in the amount of $700 per month, which shall be applied first toward interest. To the extent the

adequate protection payment is greater than the interest due on the Mercantile Indebtedness, the

difference shall be applied to principal. To the extent the Mercantile Indebtedness, if subsequently

validated, is determined to be less than fully secured under § 506(b) of the Bankruptcy Code, the

Debtor or Committee, as applicable, may seek to have some or all payments recharacterized as

principal payments.

           12.   Replacement Liens. To the extent of any diminution in value of the pre-petition

 assets on account of the Debtor's use of such assets, the Secured Creditors are provided

 replacement liens upon and security interests in all of Debtor's post-petition assets pursuant to §§



                                                 5
 20-20034-dob         Doc 69    Filed 03/18/20     Entered 03/18/20 11:15:26        Page 5 of 13
 361 and 363 of the Bankruptcy Code ("Replacement Liens"). The Replacement Liens shall have

 the same priority, scope, validity and enforceability, and shall attach to the same categories of

 assets as the pre-petition liens and security interests as of the Petition Date.

         13.   Perfection of Replacement Liens. This Order shall be sufficient and conclusive

 evidence of the priority, perfection and validity of the liens and security interests granted herein,

 effective as of the Petition Date, without any further act and without regard to any other federal,

 state or local requirements or law requiring notice, filing, registration, recording or possession of

 the collateral, or other act to validate or perfect such lien or security interest, including, without

 limitation, control agreements with any financial institutions holding a depository account

 consisting of collateral. Notwithstanding the foregoing, any Secured Creditor may choose, in its

 sole discretion, and for any reason, to file, record or otherwise perfect such liens or security

 interests as allowed by federal, state or local statute; however, such act of perfection shall not

 affect the priority, validity or enforceability of any lien or security interests granted by this Order.

         14.   Payment of Expenses. The Debtor shall be permitted to make payments to its legal

counsel in an amount not to exceed $5,000 per month, to Committee counsel in an amount not to

exceed $3,000 per month, and any other professional retained pursuant to § 327 or § 1102 of the

Bankruptcy Code, which payments shall be held in escrow pending the approval of the Court, and

otherwise subject to Paragraph 15 of this Order. The monthly payments to professionals shall be

due on the last day of each month commencing with the month of February 2020. In addition to

the forgoing, the Debtor shall pay a retainer of $5,000 to Committee counsel (the “Retainer”)

within fourteen (14) days after entry of this Second Interim Order. To the extent that the Debtor

does not make any monthly payments to Debtor’s or Committee’s professionals as set forth in this

Second Interim Order or any Budget related to the Second Interim Order, excluding the Retainer,


                                                   6
 20-20034-dob        Doc 69     Filed 03/18/20      Entered 03/18/20 11:15:26          Page 6 of 13
the amounts due the Debtor’s or Committee’s professionals shall be paid as a carve out of the

Secured Creditors’ collateral out of the first available proceeds otherwise payable to either of the

Secured Creditors. The payment of professional fees pursuant to this paragraph, as well as the

payment of the quarterly fees required pursuant to 28 U.S.C. §1930, shall not be included in any

default calculation pursuant to Paragraph 19(c), hereunder.

         15.   Use of Cash upon Default. Upon the occurrence of an Event of Default (as defined

in Paragraph 19, below), which default is not cured within seven (7) days after written notice, which

specifies the default in detail, is filed by a Secured Creditor on the docket in the above-captioned

case, the Debtor may, absent the entry of a subsequent order of the Court to the contrary, continue

using Cash Collateral only for a period of thirty (30) days ("Default Period"), and only for the

following purposes ("Default Expenditures"):

       a.      payment of statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C. §
               1930(a)(6);

       b.      payment of fees and costs to the Clerk of the Court;

       c.      payment of ordinary course administrative costs and expenses necessary and
               reasonable during the Default Period; and

       d.      payment of the unpaid, reasonable fees and expenses of any professionals retained
               by the Debtor pursuant to § 327 and the Committee pursuant to § 1102 of the
               Bankruptcy Code that have become due under the Budget or that have accrued from
               and after the Petition Date, through the 30 day Default Period, or such longer period
               as may be ordered by the Court,. Any payments made pursuant to this subparagraph
               (d) shall be subject to the final approval of the Court pursuant to §§ 330 and 331 of
               the Bankruptcy Code.

Except as otherwise provided herein, upon the failure of the Debtor to cure such specified default

within seven (7) days after the Default Notice is filed on the docket, the Secured Creditors shall

have the rights and remedies provided herein and otherwise in applicable law to the extent not

inconsistent with this Order. Notwithstanding anything to the contrary herein, the Debtor may


                                                 7
 20-20034-dob       Doc 69     Filed 03/18/20      Entered 03/18/20 11:15:26        Page 7 of 13
file a motion to use cash collateral on an expedited basis.


         16.   Reporting. The Debtor shall, upon the request of any Secured Creditor or the

 Committee, provide the Secured Creditors and the Committee with (a) as soon as practicable,

 but not later than fourteen (14) days after the end of any month, (i) monthly cash flow statements

 in a form reasonably acceptable to the Secured Creditors and Committee, provided on an

 aggregate and restaurant-by-restaurant basis, commencing with the March 2020 reporting period,

 and (ii) budget-to-actuals, reflecting the Debtor’s actual operating results to the Budget or the

 Second Interim Budget, as applicable; (b) copies of monthly operating reports filed and provided

 to the U.S. Trustee; and (c) within 14 days after entry of this Second Interim Order, copies of all

 policies of insurance in force and effect and any renewals thereof. Debtor also shall otherwise

 timely abide by all reporting requirements established by the U.S. Trustee, as well as provide to

 Secured Creditors and the Committee such other reasonable financial and/or operational

 documents prepared by the Debtor in the ordinary course of business, and upon sufficient and

 adequate notice.

         17.   Confidentiality. To the extent any financial, operational, or any other document

 or written or verbal communication, all responsive to an information request of the Committee

 (“Confidential Communication”) is given, made or provided to the Committee, any member or

 representative of the Committee, or any professional retained by the Committee (collectively, the

 “Committee Member”), each Committee Member agrees to hold such Confidential

 Communication in strict confidence, only to be shared and discussed solely among the

 Committee Members, and used solely for official Committee purposes. Additionally, to the

 extent certain Confidential Communications may be deemed highly sensitive by the Debtor, the

 Debtor may request Committee legal counsel to keep such information restricted only for review

                                                 8
 20-20034-dob       Doc 69     Filed 03/18/20      Entered 03/18/20 11:15:26       Page 8 of 13
by Committee counsel, and not to be shared with any other Committee Member (“Restricted

Access”). If such request is denied, the Debtor may seek authority from the Court to provide

such highly sensitive Confidential Communications only on such Restricted Access basis. All

such documents and communications shall be marked “Confidential” or “Restricted Access”; and

absent such notation shall not be deemed Confidential Communications or Restricted Access.

Notwithstanding the foregoing, Committee counsel may share summaries of Confidential

Communications and Restricted Access information with his Committee Members, and

otherwise utilize Confidential Communications as exhibits to pleadings in a contested matter or

adversary proceeding. This paragraph shall not apply to any document, information or disclosure

that is in the public domain, or otherwise acquired by any Committee Member through non-

Debtor parties.

       18.    Access to Books and Records.             The Committee has submitted document

production requests to the Debtor by letter dated February 4, 2020 (“Document Requests”). The

Debtor shall produce and deliver, on a rolling basis, responses to such Document Requests by

March 13, 2020. Thereafter, upon reasonable request and prior notice of not less than seven (7)

days, the Debtor shall provide solely to Committee counsel, reasonable access to Debtor’s

financial books, records, and files, whether such information is stored on any computer or disk

(“Access Right”). Such Access Right shall be allowed on Saturdays only, unless otherwise agreed

by the Debtor, and shall not last more than 8 hours on any given date,to, among other things,

verify cash receipts, collateral levels, and results of operations, and subject to the Confidentiality

provisions of Paragraph 17, above.

       19.    Events of Default. The following shall be deemed Events of Default hereunder:

      a.      the conversion of this case to a case under chapter 7, or the appointment of a chapter
              11 trustee;


                                                 9
20-20034-dob       Doc 69      Filed 03/18/20     Entered 03/18/20 11:15:26          Page 9 of 13
       b.      the entry of an order granting relief from the automatic stay with respect to any
               Secured Creditor that will materially interfere with the Debtor's business operations
               or materially reduce the value of the collateral securing the liens and security
               interests granted by this Order;

       c.      the Debtor's (i) revenues fail to meet, or its ordinary course operating expenditures
               exceed, the amounts set forth in the Budget by more than 20%; or (ii) operations
               show on-going, sustained losses in the aggregate amount of $40,000, and which
               materially hinder the Debtor's ability to operate, as determined by Order of this
               Court;

       d.      the Debtor’s failure to maintain in full force and effect any policy of insurance
               necessary, appropriate, or required by applicable law or agreement; and

       e.      the Debtor fails to make payments as required under this Order, which payments
               are not cured within seven days from the date of written notice of non- payment.



        20.    Relief from Stay. The automatic stay provisions of § 362 of the Bankruptcy Code

 and any other restriction imposed by an order of the Court or applicable law are hereby modified

 and vacated without further notice, application or order of the Court, but only to the extent

 necessary to permit the Secured Creditors to perform any act authorized or permitted under or by

 virtue of this Second Interim Order. Additionally, and with without limiting the foregoing, upon

 the occurrence of an uncured Event of Default, the Secured Creditors shall be entitled to seek

 relief from the automatic stay to take any action and exercise all rights and remedies provided to

 them by this Second Interim Order and applicable law to, without limitation, proceed against the

 collateral securing their pre- and post-petition claims. The Debtor and the Committee reserve and

 preserve all rights to object to any request of any of the Secured Creditors for relief from any stay

 under § 362 or § 105 of the Bankruptcy Code or otherwise.

        21.    Disposition of Collateral.     The Debtors shall not sell, transfer, convey, lease,

encumber or otherwise dispose of any material asset outside the ordinary course of business


                                                 10
20-20034-dob       Doc 69      Filed 03/18/20     Entered 03/18/20 11:15:26         Page 10 of 13
without an order of the Court.

        22.       Reservation of Rights. The terms, conditions and provisions of this Second

 Interim Order are in addition to and without prejudice to the rights of the Secured Creditors

 and/or the Committee, as the case may be, to pursue any and all rights and remedies not otherwise

 inconsistent with the terms of this Second Interim Order under the Bankruptcy Code or any other

 applicable law, including, without limitation, rights to seek adequate protection and/or additional

 or different adequate protection, to seek relief from the automatic stay, to seek an injunction, to

 oppose any subsequent request for use of Cash Collateral or granting of any interest in Debtor's

 assets or priority in favor of any other party, to object to any sale of assets, and to object to

 application for allowance and/or payment of fees and expenses of professionals or other parties

 seeking compensation or reimbursement from the Debtors' estate. This Second Interim Order is

 without prejudice to the Debtor's rights to request Court authorization, after notice and a hearing,

 to modify this Second Interim Order or to use Cash Collateral on terms other than those set forth

 in this Order.

        23.       Binding Effect. The provisions of this S econd Int e ri m Order and all rights,

 remedies, privileges and benefits in favor of Secured Creditors provided in this Second Interim

 Order, and any actions taken pursuant thereto, shall be effective immediately upon entry of this

 Second Interim Order, shall continue in full force and effect, and shall survive entry of any such

 other order, including, without limitation, any subsequent order which may be entered confirming

 any plan of reorganization, converting the case to a case under chapter 7 of the Bankruptcy Code,

 or dismissing the case.

       This Second Interim Order shall be binding upon the Debtor, all parties in interest in this

chapter 11 case and their respective successors and assigns, including any subsequently appointed


                                                  11
20-20034-dob          Doc 69     Filed 03/18/20   Entered 03/18/20 11:15:26        Page 11 of 13
trustee. This Second Interim Order shall inure to the benefit of the Secured Creditors and the

Committee and their respective successors and assigns, and nothing in this Second Interim Order

shall effect to establish, change or alter the priority among the Secured Creditors, or any other

potential secured creditor, as it existed on the Petition Date, nor the priority or extent of any of the

Replacement Liens granted by this Order.

         24.   Marshalling. In no event shall any of the Secured Creditors by subject to the

 equitable doctrine of "marshalling", or any similar doctrine, with respect to its collateral.

         25.   Other Costs and Fees. The Debtors shall pay quarterly fees to the U.S. Trustee

 pursuant to 28 U.S.C. § 1930(a).

         26.   Conversion. If a Committee initiates an adversary proceeding, contested matter or

 other action, and this case later converts to a case under chapter 7, then the chapter 7 trustee shall

 succeed to the rights of the Committee to continue pursuit of such adversary proceeding,

 contested matter or other action.

         27.   Objection Period.

                a.     Debtor shall serve the Stipulation and this Second Interim Order on all

               Notice Parties;

               b.      the deadline to file an objection to this Second Interim Order shall be

               seven days from its entry; and




                                                  12
 20-20034-dob        Doc 69      Filed 03/18/20    Entered 03/18/20 11:15:26          Page 12 of 13
             c.     If an objection is timely filed, a final hearing on the Second Interim Order

             will held pursuant to LBR 4001-2 on Thursday, March 26, 2020 at 2:30 PM by

             telephone as set forth in the Practice Guidelines of Judge Opperman and the

             Notices of the Court.

Signed on March 18, 2020




                                             13
20-20034-dob      Doc 69    Filed 03/18/20    Entered 03/18/20 11:15:26         Page 13 of 13
